Continuation Sheet

Continuation of 5. rejections: 
The pre-AIA  35 U.S.C. § 103 rejection of claims 1-3 and 5-7 as over Seki (W) 2016/152558 A1) in view of Hoshi (U.S. Pub. 2011/0247993) and JP 2015-157803 A made of record on page 8, paragraph 7 of the office action mailed 09 August 2021 has been withdrawn due to Applicant’s arguments in the response filed 08 November 2021.  Applicant correctly points out that the peel force measurement and adhesion value described in JP ‘803 is discussed in regards to a different laminate structure and is not comparable to the claimed laminate structure or that of Seki.  Specifically, the peeling speed of 10 m/min and the adhesion value are described for the anti-reflection film 101 shown in FIG. 3(B) rather than the multilayer antireflection film shown in FIG. 4 of JP ‘803.

Continuation of 12.  because:  
 	 It remains the Examiner’s position that the claims are unpatentable over Seki and Hoshi, or over Seki, Hoshi, and WO 2015/152077 A1 for reasons previously of record in the final office action.
	
Response to Applicant’s Arguments
	Applicant’s arguments filed 08 November 2021 regarding the 35 U.S.C. § 103 rejection of claims 1-3 and 5-7 of record over Seki (WO 2016/152558 A1, with U.S. Pub. 
	Applicant argues on p. 3-4 of the remarks that Seki describes the adhesion force measured using a 180° peeling test according to JIS Z 0237 (2009) which is performed at a peel rate of 0.3 m/minute, whereas the instant claims specify the adhesion force measured in a 180° peeling test with a peel rate of 10 m/min.  Applicant further asserts that the adhesion values measured at different peel rates differ significantly, as evidenced by Comparative Example 2 of the present application which has an adhesion force of 0.8 N/50mm with a 180° peel rate of 0.3 m/minute versus 3 N/50mm with a 180° peel rate of 10 m/minute. The claims require a peel rate of 0.1 N/50mm or less for the adhesion of protective film ∝ and 1.5 N/50mm or less for the adhesion of protective film β.  
	The Examiner is not persuaded, as even after accounting for the difference in peel rates, the adhesion values of Seki overlap the claimed ranges.  The 180°peel adhesion measurements at different peel rates may be different as evidenced by applicant’s Comparative Example 2, but the typical difference is a small multiple increase.  Applicant points to the largest ratio only, when in fact the typical and average adhesion ratio is much less.  Although the ratio of adhesions measured at 10 m/min versus 0.3 m/min is as high as 3.75 when considering only Comparative Example 2, Film β, the average of all of the ratio of adhesions for each film is much lower, only about 1.58 (for Film a) and 1.56 (for Film b).  The largest ratio other than 3.75 is only 2.0.  Thus the adhesive forces may be estimated at a peel rate of 10 m/min based on the adhesive force measured at a peel rate of 0.3 m/min multiplied by a factor of 1.58 or 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	In the case of the protective layer 18 and inorganic layer 16 (corresponding to protective film ∝), Seki teaches the adhesion force is 0.02 to 0.06/25mm, see p. 5, [0107].  Converting these values to units of N/50mm (by multiplying by 2) and multiplying again by a ratio factor of 2.0 give an adhesion force of from 0.08 to 0.24 N/50mm.  This overlaps the claimed range of 0.1 N/50 mm or less.
	In the case of the second protective film 28 and light diffusion layer 20 (corresponding to protective film β), Seki teaches the adhesion force is 0.1 to 1 N/25mm, see p. 9, [0184].  Converting these values to units of N/50mm (by multiplying by 2) and multiplying again by a ratio factor of 2.0 give an adhesion force of from 0.4 to 4.0 N/50mm.  This overlaps the claimed range of 1.5 N/50 mm or less.

	Accordingly, this 35 U.S.C. § 103 rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759